929 A.2d 639 (2007)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Stacy Sue HERSHBERGER, Petitioner.
Supreme Court of Pennsylvania.
July 26, 2007.

ORDER
PER CURIAM.
AND NOW, this 26th day of July, 2007, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Shall an appeal be quashed for want of a complete record where the docket of the Clerk of Courts reflects a necessary transcript was requested and sent, but in fact was not transmitted?